Case 5:17-cV-00179-.]PB-.]Pl\/| Document 89 Filed 02/27/19 Page 1 of 2 PagelD #: 834

lN THE UNITED STATES DlSTR|CT COURT
FOR THE NORTHERN DlSTR|CT OF WEST VlRGlN|A
WHEELING

D|ANA MEY, et al.,
Plaintiffs,

v_ clvlL Ac'rloN No. 5:17-cv-179
(BAlLEY)
DlREch, LLc, et al.,

Defendants.

ORDER GRANT|NG DEFENDANT’S
MOTION FOR LEAV_E TO FlLE TH|R|lPARTY PET|T|ON

Pending before this Court is Defendant's Motion for Leave to File Third-Party
Petition [Doc. 82], tiled February 6, 2019. Defendant, le|an Johnson Group, seeks to
bring a third-party defendantl Donald Ray Scott, into the instant action. To date, no
objections to the instant motion have been ti|ed.

Under Federal Ru|e of Civi| Procedure 14(a)(1), “[a] defending party may, as third-
party plaintiff, serve a summons and complaint on a nonparty who is or may be liable to
it for ali or part cf the claim against it." "Granting leave to bring a third-party into an action
pursuant to Ru|e 14(a)(1) falls within the sound discretion of the trial judge and should be
liberally construed." Wright v. Bigger, 2008 WL 4900566, at *1 (N.D. W.Va. Nov. 13,
2008) (Stamp, J.) (citing Baltimore & Ohio R.R. Co. v. Saunders, 159 F.2d 481 , 483-84
(4th Cir. 1947)).

Defendant, lVlylan Johnson Group, alleges that the third-party defendant is liable to
it for all or part of plaintiffs’ claim against it. Furthermore, allowing the filing of a third-party
complaint will not cause any undue delay in these proceedings, as a scheduling order has

not been entered in this case. Moreover, this Court finds no evidence that either the

Case 5:17-cV-00179-.]PB-.]Pl\/| Document 89 Filed 02/27/19 Page 2 of 2 PagelD #: 835

plaintiffs or the third-party defendant would be prejudiced by this Court granting the

defendants motion.

According|y, Defendant’s lVlotion for Leave to Fi|e Third-Party Petition [Doc. 82] is
hereby GRANTED. Defendant, lVlylan Johnson Group, is DIRECTED to RE-FlLE its third-
party complaint

The Clerk is directed to transmit copies of this Orderto all counsel of record herein
and to mail a copy to any pro se parties that have appeared.

lt is so ORDERED.

DATED: February 27, 2019.

 

JONCEBY_TON BAiLEY
uNlTEo sTATEs oisTRlcT JuocE

